Citation Nr: 1022126	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist fracture.  

2.  Entitlement to service connection for residuals of back 
and neck injuries.  

3.  Entitlement to service connection for residuals of a 
right arm injury.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for psychiatric 
disability other than posttraumatic stress disorder (claimed 
as anxiety, depression, memory loss).

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure.



WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the 
United States Coast Guard-Merchant Marine from April 30, 1945 
to August 15, 1945 (and served on an oceangoing vessel during 
this period of time).  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In June 2007 a hearing was held 
before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is associated with the claims file.  
The Veteran failed to appear for a February 2008 DRO hearing 
and for an April 2010 Travel Board hearing.  

A March 2008 rating decision denied service connection for 
PTSD, bilateral hearing loss and a total disability rating 
based on individual unemployability due to service connected 
disabilities (TDIU).  The Veteran timely filed a notice of 
disagreement with the denial of service connection for PTSD; 
however, he did not perfect his appeal (by submitting a 
substantive appeal) after a statement of the case (SOC) in 
the matter was issued (in August 2009).  The issues have been 
characterized to recognize the finality of the March 2008 
rating decision (and that the matter of service connection 
for PTSD is not before the Board; see Clemons v. Shinseki, 23 
Vet App. 1 (2009)(the scope of a service connection for a 
mental health disability claim encompasses all psychiatric 
diagnoses shown)).  

The issue of entitlement to service connection for COPD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  A right wrist fracture in service is not shown; a chronic 
right wrist disability was not manifested during the 
Veteran's active service; and any current right wrist 
disability is not shown to be related to the Veteran's 
service.

2.  A back and/or neck injury in service is not shown; a back 
and/or neck disability was not manifested during service; 
arthritis of the spine was not manifested in the first 
postservice year; and any current back and/or neck disability 
is not shown to be related to the Veteran's active service.

3.  The evidence does not show that the Veteran sustained a 
right arm injury in service, or that he now has a right arm 
disability that may be a residual of such injury.

4.  Hypertension was not manifested in service or in the 
first year following the Veteran's discharge from active 
duty, and is not shown to be related to his service.  

5.  A psychiatric disability was not manifested during 
service, and the Veteran's currently diagnosed dementia 
(claimed as anxiety, depression and memory loss) is not shown 
to be related to his active service.

6.  The evidence does not show that the Veteran has (or 
during the appeal period has had) a tinnitus disability, or 
that any such disability might be related to his active duty 
service.




CONCLUSIONS OF LAW

1.  Service connection for residuals of a right wrist 
fracture is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Service connection for residuals of back and/or neck 
injuries is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

3.  Service connection for residuals of a right arm injury is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

5.  Service connection for a psychiatric disability other 
than PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

6.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  An October 2005 letter 
explained the evidence necessary to substantiate the claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the August 2007 SOC informed the Veteran of disability rating 
and effective date criteria and the claims were readjudicated 
in a May 2008 supplemental SOC.  It is not alleged that 
notice was less than adequate.

The Veteran's service treatment records (STRs) are 
unavailable; the RO made a formal finding of such in June 
2006.  Therefore, VA has a heightened duty to assist the 
appellant in developing his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  However, as the Veteran has repeatedly 
indicated that he was not seen for the claimed disabilities 
aboard ship (because medical services were not available), 
and that those taken off the ship to Navy ships for treatment 
were the most seriously injured (which he was not), whether 
or not STRs are available is a moot point (as by the 
Veteran's own accounts they would not contain any pertinent 
information).  Notably, the Veteran has not identified any 
private treatment contemporaneous with his service (which VA 
would be duty-bound to seek).  The RO arranged for VA 
otolaryngology examination.  The examination was adequate, as 
the report reflects review of the Veteran's claims file (and 
familiarity with his medical history), notes his contentions, 
and includes explanation of rationale (with citation to the 
factual evidence in the record, including findings on 
examination and various diagnostic studies).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The 
Veteran has not been afforded VA examinations with respect to 
his claims seeking service connection for residuals of a 
right wrist fracture, residuals of back and neck injuries, 
residuals of a right arm injury, hypertension, and/or a 
psychiatric disability other than PTSD.  However, with no 
objective evidence of related injury, disease, or event in 
service, and with no competent evidence even suggesting any 
of these disabilities might be related to service, even the 
low threshold standard outlined by the U.S. Court of Appeals 
for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), is not met, and examinations to secure medical nexus 
opinions are not necessary.  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist in these matters is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims 
file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (VA must review the entire record, 
but does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence as 
appropriate, and the analysis below will focus specifically 
on what the evidence shows, or fails to show, as to the 
claim.

American Merchant Marine Oceangoing service between December 
7, 1941, and August 15, 1945, is recognized as active 
military service.  See  38 C.F.R. § 3.7(x)(15).

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases (including arthritis, 
hypertension, and psychosis), service connection may be 
established on a presumptive basis if they are manifested to 
a compensable degree in a specified period of time 
postservice (one year for arthritis, hypertension and 
psychosis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Compensation for disability claims is limited to those claims 
showing a present disability, that is, one which exists on or 
after the date the claimant's application is filed.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Degmetich v. Brown, 104 F.3d 1332 (Fed. Cir. 1997).  The 
requirement of a current disability may be met by evidence of 
symptomatology at the time of filing or at any point during 
the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 323 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent evidence.  Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996).

Here, the Veteran's DD Form 214 does not show any combat 
citations or awards and he does not claim receipt of such 
citations or awards such that his lay testimony, alone (under 
the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b)) 
could establish the occurrence of his claimed onboard 
injuries.  

The Board notes the Veteran's assertion (in an August 27, 
2007 dated attachment to his VA Form 9), that he had "combat 
war time experience"; however, as noted above, his 
participation in combat is not shown.  (He has also reported 
that he sustained his injuries during a typhoon while waiting 
onboard ship for the invasion of Japan; he has not indicated 
that he participated in an invasion.)  VA's Office of General 
Counsel (GC) has determined that the phrase "engaged in 
combat with the enemy," for purposes of 38 U.S.C.A. 
§ 1154(b), means that the Veteran must have taken part in a 
fight or encounter with a military foe, hostile unit, or 
instrumentality.  "Combat" for 38 U.S.C.A. § 1154(b) 
purposes has been defined as "a fight, encounter, or contest 
between individuals or groups," and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (October 
18, 1999); 65 Fed. Reg. 6257(2000).  GC also determined that 
Veterans who served in a combat area, or combat zone, while 
having service "in a theater of combat operations," do not 
meet the higher standard of actual participation in events 
constituting an actual fight, or encounter with a military 
foe, hostile unit, or instrumentality.  Id.  Consequently, 
while the Veteran's oceangoing service with the Merchant 
Marines during a period of armed conflict qualifies his 
service as "active military service," it is not combat 
service.  Therefore, additional evidence which substantiates 
or corroborates the Veteran's statements as to the occurrence 
of the claimed injuries is required.  See West (Carlton) v. 
Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

In written communications and hearing testimony (August 2005 
and November 2005 statements, and June 2007 DRO hearing) the 
Veteran contends that he sustained a "broken wrist and 
broken back" and a right arm injury while waiting onboard 
ship during a three day typhoon for the invasion of Japan.  
He also claims that the stress and "learned combat traits" 
from his military service have resulted in hypertension, 
anxiety, depression and memory loss.  In addition, he claims 
he has tinnitus as a result of the acoustic trauma aboard 
ship.  

Postservice private treatment records include a January 1979 
treatment report which notes that the Veteran "first injured 
his right wrist approximately 20 years previously (thus, in 
1959 -some 14 years after his recognized active service) and, 
at that time, he sustained several other injuries, including 
vertebral fracture.  The record notes he underwent right 
wrist surgery in 1979.  A July 2004 treatment report notes 
that, over the last year or so, the Veteran had experienced 
slowly progressive memory difficulties.  A May 2005 treatment 
report notes that the Veteran quit smoking in 1993 and 
started medication for hypertension in November 1993.  Minor 
degenerative joint disease of the spine was noted in May 
2005.  A May 2005 report of neuropsychological re-evaluation 
notes findings suggestive of dementia; the report also notes 
that the Veteran's "medical history is significant for a 
motor vehicle accident in 1950 [thus, 5 years after his 
qualifying military service] during which he was thrown out 
of the vehicle into a drainage ditch with the car rolling on 
top of him.  He sustained some loss of consciousness in that 
event though no significant sequalae are related other than a 
back and wrist injury."

Post-service VA treatment records note that the Veteran's 
medical history includes hypertension, dementia (Alzheimer's 
type or vascular), right wrist injury during World War II 
with symptoms for 40 years with artificial bone, and upper 
back fracture due to motor vehicle accident in 1950.  

Postservice treatment records are silent regarding treatment 
for a right arm disorder or tinnitus.  A March 2008 VA 
otolaryngology examination report notes that the Veteran 
denied a history of tinnitus, including any type of head 
noise.  

Residuals of Right Wrist, Back, and Neck Injuries

The record shows that the Veteran has current right wrist and 
back/neck(spine) disabilities, i.e., right wrist symptoms for 
40 years with artificial bone and minor degenerative joint 
disease of the spine.  What he must show to establish service 
connection for such disabilities is that they are related to 
his active service.  Although he alleges they resulted from 
right wrist and back/neck injuries he sustained in service, 
there is no objective evidence that such injuries occurred.  
Notably, he has indicated that he did not receive treatment 
for such injuries during his active service; likewise, he has 
not identified any private treatment at a time proximate to 
service.  (An October 2005 report identifies injuries 
sustained in a postservice, automobile accident, injury in 
1950).  Consequently, service connection for disabilities of 
the right wrist, back and neck on the basis that they became 
manifest in service, and persisted, is not warranted.  As 
there is no competent evidence that arthritis of the spine 
was manifested in the first postservice year, service 
connection for such disability on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112) is also not 
warranted.

The Veteran may still establish service connection for 
disabilities of the right wrist, back and neck if competent 
(medical) evidence relates such disability to his service.  
See 38 C.F.R. § 3.303.  There is no such evidence.  The Board 
finds the Veteran's own accounts relating his claimed 
disabilities to injuries self-serving, compensation-driven, 
and not credible (in light of the factual evidence showing no 
related injuries in service, and also showing an intervening 
postservice event, an automobile accident, to which the 
current disabilities are more readily attributable).  The 
Board notes the Veteran's explanation that he did not seek 
treatment in service because none was available aboard his 
ship, and that only much more severely injured were evacuated 
to U.S. Navy ships for treatment implausible in light of his 
further allegations that the injuries included back and wrist 
fractures (injuries that presumably would not have gone 
untreated).
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for right wrist and back/neck 
disabilities.  Therefore, the benefit of the doubt rule does 
not apply; these claims must be denied.

Residuals of a Right Arm Injury

The factual evidence of record does not show (or suggest) 
that the Veteran has a right arm disability.  His available 
postservice treatment records include reports of multiple VA 
and private examinations, none reporting a right arm 
disability.  In the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there is no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Veteran's own statements, 
with no objective signs or symptoms, are insufficient to 
establish he has a right arm disability.  Accordingly, the 
threshold requirement for substantiating this claim of 
service connection is not met.  Consequently, this claim must 
be denied.

Hypertension and Psychiatric Disability other than PTSD

The record shows that the Veteran has hypertension and 
dementia (claimed as anxiety, depression and memory loss).  
What he must show to establish service connection for such 
disabilities is that they are related to his active 
service/disease, injury or event therein.  He does not allege 
that these disabilities became manifest in service (or at a 
time proximate to service), but claims that they are due to 
the stress he endured during his active service, he has 
reported that he did not receive treatment for such 
complaints during service.  Private treatment records dated 
in 1979 (34 years after service) are silent for findings of 
elevated blood pressure or hypertension.  The clinical 
evidence that pertains to the Veteran's initial treatment for 
hypertension consists of a May 2004 private treatment report 
which notes that the Veteran was started on hypertension 
medication in November 1993.  A July 2004 private treatment 
report notes an initial complaint of a one year (thus, from 
July 2003) history of memory difficulties.  And an October 
2005 report of neuropsychological re-evaluation notes that 
the Veteran was found to exhibit impairments consistent with 
potential early stage dementia.  Thus, although records of 
the Veteran's earliest treatment for hypertension are 
unavailable, the available evidence shows that the Veteran 
was not on medication for hypertension until November 1993 
(some 48 years post service).  Likewise, medical evidence 
shows that the Veteran's initial difficulties with memory 
were not until July 2003 (some 58 years postservice.)  
Consequently, service connection for hypertension and 
psychiatric disability other than PTSD, i.e., dementia 
(claimed as anxiety, depression and memory loss) on the basis 
that they became manifest in service, and persisted, is not 
warranted.  In addition, hypertension or a psychosis were not 
manifested in the first postservice year.  Consequently, 
service connection for these disorders on a presumptive basis 
(as chronic diseases under 38 U.S.C.A. § 1112) is not 
warranted.

The Veteran may still establish service connection for 
hypertension and dementia if competent (medical) evidence 
relates such disability to his service.  See 38 C.F.R. 
§ 3.303.  However, there is nothing in the competent evidence 
of record that even remotely suggests either of these 
disabilities might be related to service; no medical provider 
has so opined.  Significantly, a lengthy time interval 
between service and the initial postservice notation of 
complaints or findings pertaining to a disability for which 
service connection is sought is, of itself, a factor for 
consideration against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for hypertension and diagnosed 
dementia.  Therefore, the benefit of the doubt rule does not 
apply; these claims must be denied.

Tinnitus

The factual evidence of record does not show (or suggest) 
that the Veteran has tinnitus.  While he has claimed that he 
has tinnitus as a result of acoustic trauma in service, his 
postservice VA and private treatment records are silent for 
complaints or findings of tinnitus.  Moreover, on VA 
otolaryngology examination in March 2008 he expressly denied 
a history of tinnitus (any type of head noise).  Although 
tinnitus is a disability capable of subjective lay 
observation, given that the Veteran expressly denied having 
such disability when he was scheduled for medical evaluation, 
a finding that he has such disability cannot be made.  In the 
absence of proof of a present disability.  Notably, there is 
also no competent evidence that suggests such disability 
might be related to his service.  Consequently, there is no 
valid claim of service connection for tinnitus.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board has noted the Veteran's contentions that he has 
been discriminated against because his service was a Merchant 
Marine.  He is advised that his claim/appeal has, in essence, 
been decided based on the same criteria and standards 
afforded all Veteran's who served on active duty.  


ORDER

Service connection for residuals of right wrist fracture is 
denied.

Service connection for residuals of back and neck injuries is 
denied.

Service connection for residuals of a right arm injury is 
denied.  

Service connection for hypertension is denied.

Service connection for psychiatric disability other than PTSD 
(claimed as anxiety, depression and memory loss) is denied.

Service connection for tinnitus is denied.





REMAND

Regarding the claim of service connection for COPD as 
secondary to asbestos exposure, the Veteran's service 
(onboard ship) was such that he may have had some exposure to 
asbestos.  Private treatment records associated with the 
claims file show a diagnosis of COPD, a condition that may be 
related to asbestos exposure.  Given that the Veteran was 
involved in duties in service that may have exposed him to 
asbestos, and has COPD a VA examination for a medical nexus 
opinion in this matter is necessary.

Finally, the evidence suggests the Veteran receives ongoing 
treatment.  VA medical records are constructively of record; 
and reports of any private treatment that may contain 
pertinent information must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all providers of treatment for 
respiratory complaints he has received 
since his discharge from active duty 
service, and to provide any authorizations 
necessary for VA to obtain records of any 
such private treatment.  The RO should 
secure for the record copies of complete 
clinical records of the identified 
treatment (i.e., those not already 
associated with the claims folder).  The 
Veteran should be notified if any records 
identified are not received.

2.  Regarding the claim of service 
connection for COPD as secondary to 
asbestos exposure in service, the RO 
should conduct exhaustive development to 
determine whether or not the Veteran was 
exposed to asbestos during his service in 
the Merchant Marines, and if so, the 
nature, intensity and duration of such 
exposure.  Given that STRs are not 
available for review, the RO should look 
to all potential alternative sources of 
information for this determination.  If 
after exhaustive development, the record 
is still insufficient for purposes of 
determining whether the Veteran was 
exposed to asbestos, the RO should so 
specify and should certify that there are 
no additional available records pertaining 
to the Veteran's asbestos exposure in 
service.

3.  If it is found that the Veteran was 
exposed to asbestos in service, the RO 
should also conduct exhaustive development 
to determine whether he had actual pre-
service and/or post-service exposure to 
asbestos and if so, the nature, intensity 
and duration of such exposure.

4.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician (one familiar with asbestos-
related diseases) to determine the 
etiology of his COPD.  The examiner should 
review the claims file, specifically 
considering the evidence concerning the 
nature, intensity and duration of any 
asbestos exposure in service and any pre 
or post-service asbestos exposure.  All 
indicated studies should be performed.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's current COPD is related 
to his period active service, including as 
due to asbestos exposure therein.  The 
examiner must explain the rationale for 
the opinion given.

5.  The RO should then readjudicate the 
Veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental SOC and afford the Veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


